 
 
I 
108th CONGRESS
2d Session
H. R. 4337 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2004 
Mr. Pearce introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, relating to the assurance required of owners and operators of airports with respect to long-term leases for construction of hangars. 
 
 
1.Hangar constructionSection 47107(a)(21) of title 49, United States Code, is amended by inserting (of not less than 75 years) after long-term lease.   
 
